Citation Nr: 0107276	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 226	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease.

2.  Entitlement to a total disability evaluation due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran had active duty from August 1964 to August 1968.  
He received the American Forces Expeditionary Medal, Vietnam 
Service Medal and the Vietnam Campaign Medal.  Other service 
personnel records reveal combat service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that further development is 
warranted for the claims before it.  The claims for an 
increased rating for gastroesophageal reflux disease and 
individual unemployability are inextricably intertwined.  The 
evidence of record is insufficient to adjudicate the 
gastroesophageal disorder claim.  

The only VA examination of record assessing the severity of 
the veteran's service connected gastroesophageal disorder is 
the report from a July 1999 VA general medical examination.  
This examination essentially consisted of a report of 
subjective complaints described by the veteran as very severe 
and frequent heartburn, and stomach pain on eating certain 
foods, and a cursory examination of abdomen, which was 
described as normal.  The examination noted a history of 
colonoscopy, but indicated that the report was not available 
for review, and stated that colon problems were not present.  
The claims file does not currently include a colonoscopy 
report.  

Regarding the veteran's claim for individual unemployability, 
in addition to the gastroesophageal disease, he is presently 
service connected for post traumatic stress disorder, which 
is currently evaluated as 70 percent disabling.  The findings 
from the most recent examination for PTSD in July 1999 were 
based entirely on a single interview with the veteran, 
without review of any medical records.  It also appears that 
all available medical records documenting his PTSD have not 
been associated with the claims file.  An April 1999 letter 
from a private psychiatrist with the University of Alabama 
Health Services Foundation specifically states that this 
physician has personally treated the veteran for PTSD for 10 
years, but these records do not appear to be associated with 
the claims file.  

The fulfillment of the statutory duty to assist also includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. §§ 
5100-5107 brought about by the VCAA, the Board finds that a 
remand is necessary.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folder.

2.  Irregardless of whether pertinent 
records are obtained, the RO should 
reschedule the veteran for a VA 
psychiatric examination, in order to 
determine the extent of impairment caused 
by his service- connected PTSD.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner should also 
comment on the extent to which the 
service-connected disability impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning (GAF) and 
explain its significance.

3.  The RO should afford the veteran a VA 
gastrointestinal examination to evaluate 
the severity of his service-connected 
gastroesophageal reflux disease. All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical manifestations 
attributable to each disability found 
should be reported in detail.  The 
examiner should specify which symptoms 
are associated with the service-connected 
gastroesophageal reflux disease and which 
are due to nonservice-connected 
disorders.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the appellant 
and his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the appellant's claims.  The 
adjudication of the claim for an 
increased rating for gastroesophageal 
reflux disease should include 
consideration of all appropriate 
diagnostic codes.

5.  If any of these determinations remain 
adverse to the appellant, the RO should 
furnish the appellant and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The appellant should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


